DENNIS BROVARONEATTORNEY AND COUNSELOR AT LAW18 Mountain Laurel DriveLittleton, Colorado 80127phone: / fax: anuary 29, 2009Board of Directors / Minerco Resources, Inc.Re:Registration Statement on Form S-1/AGentlemen:I consent to the use of my opinion dated December 9, 2008 in the Registration Statement on Form S-1/A to be filed on or about January 29, 2009 and to the reference to me in the Legal Matters section of the Prospectus contained in the Registration Statement. In giving my consent, I do not admit that I come without the category of persons whose consent is required under Section 7 of the Securities and Exchange Commission promulgated thereunder. Verytruly yours, /s/ DENNIS BROVARONEDennis Brovarone
